     Case 2:19-cv-00042-JPB Document 8 Filed 10/09/19 Page 1 of 4 PageID #: 40



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     ELKINS

E.H.,

               Plaintiff,

v.                                                       CIVIL ACTION NO. 2:19-CV-42
                                                         (BAILEY)
NEWTON E. HIGGINBOTHAM, III,

               Defendant.

                        FIRST ORDER AND NOTICE REGARDING
                     DISCOVERY AND SCHEDULING CONFERENCE

        Pursuant to Fed. R. Civ. P. 16(b) and 26(f) and Local Rule of Civil Procedure (“L.R.

Civ. P.”) 16.01 and 26.01, it is hereby ORDERED that:

1. Initial Planning Meeting                       3. Initial Disclosures
   On or before: November 8, 2019                    On or before: December 6, 2019

2. Meeting Report                                 4. Scheduling Conference:
   On or before: November 22, 2019                   If necessary

        (1) Initial Planning Meeting: Pursuant to Fed. R. Civ. P. 16 and 26(f) and L.R. Civ.

P. 16.01(b), parties to this action shall meet in person or by telephone on or before

November 8, 2019. At this meeting, the parties shall discuss all matters required by Fed.

R. Civ. P. 16 and 26(f) and L.R. Civ. P. 16.01(b).

        (2) Meeting Report and Proposed Discovery Plan: Pursuant to Fed. R. Civ. P.

26(f) and L.R. Civ. P. 16.01(c), the parties shall submit to this Court a written report on

the results of the initial discovery meeting and a completed Scheduling Order Checklist

(see attached) on or before November 22, 2019. The written report shall include the

parties’ report on those matters set forth in L.R. Civ. P. 16.01(b)(1-5) and 16.01(c) and the

                                             1
  Case 2:19-cv-00042-JPB Document 8 Filed 10/09/19 Page 2 of 4 PageID #: 41



parties’ discovery plan as required by Fed. R. Civ. P. 26(f). The parties’ report on their

meeting shall be considered by this Court as advisory only. Parties and counsel are

subject to sanctions as set forth in Fed. R. Civ. P. 16(f) and L.R. Civ. P. 37.01 for failure to

participate in good faith in the development and submission of a meeting report and

proposed discovery plan.

       (3) Initial Discovery Disclosures: Pursuant to Fed. R. Civ. P. 26(a)(1) and L.R. Civ.

P. 26.01(a), each party shall provide to every other party the initial discovery

disclosures required under Fed. R. Civ. P. 26(a)(1) on or before December 6, 2019.

       (4) Telephonic Scheduling Conference: Upon receipt of the meeting report and

proposed discovery plan, this Court may conduct a scheduling conference at a date and

time deemed appropriate. See Fed. R. Civ. P. 16(b) and L.R. Civ. P. 16.01(d). However,

if this Court determines, after a review of the meeting report and proposed discovery plan,

that a scheduling conference is not necessary, no conference will be scheduled and a

scheduling order will be entered. See Fed. R. Civ. P. 16(b) and L.R. Civ. P. 16.01(d).

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all counsel of record herein,

along with copies of this Court’s Scheduling Order Checklist.

       DATED: October 9, 2019.




                                               2
     Case 2:19-cv-00042-JPB Document 8 Filed 10/09/19 Page 3 of 4 PageID #: 42



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


______________________
Plaintiff(s),

v.
                                                  Civil Action No. __________
______________________
Defendant(s).

                         SCHEDULING ORDER CHECKLIST

                                     ATTORNEYS

1. INTERMEDIATE PRETRIAL CONFERENCE



2. MEDIATION              Before -

3. JOINDER AND AMENDMENTS

4. EXPERT DISCLOSURE

                    a. With Burden

                    b. Without Burden

5. EXAMINATION/INSPECTIONS


6. DISCOVERY COMPLETION


7. DISPOSITIVE MOTIONS

                                                        Responses

                                                        Replies




                                         3
  Case 2:19-cv-00042-JPB Document 8 Filed 10/09/19 Page 4 of 4 PageID #: 43




8. PRETRIAL DISCLOSURES, FED R. CIV PRO 26(a) 3



                    a. Objections

9. JURY INSTRUCTIONS, VOIR DIRE and VERDICT FORMS



                    a. Objections

10. MOTIONS IN LIMINE

                    a. Objections

11. BIOGRAPHICAL SKETCHES

12. JOINT FINAL PRETRIAL CONFERENCE ORDER



13. FINAL PRETRIAL CONFERENCE


14. Trial

       (If non-jury trial, Proposed Findings of Fact
       and Conclusions of Law are to be filed with Court
       and opposing counsel _______________)




                                           4
